SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is an english translation of the letter dated November 22, 2012 filed by the company with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires By letter dated November 22, 2012, the Company informed that, relating to the issue “Nota de la Bolsa de Comercio de Buenos Aires N° 190425 s/ Contrato de Préstamo Sindicado” requested by Buenos Aires Stock Exchange, the syndicated loan agreement signed by the Company informed to Buenos Aires Stock Exchange on November 19, provides no restrictions on dividends' distributions by the Company. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) November 27, 2012 By: /S/ Saúl Zang Saúl Zang Responsible for relationship with the markets
